Citation Nr: 1512969	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to April 26, 2012, for the award of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for PTSD with comorbid alcohol abuse [hereinafter, PTSD], effective April 26, 2012.  


FINDINGS OF FACT

The Veteran filed a formal claim for service connection for PTSD on April 26, 2012; no earlier claim was filed.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in September 2012 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his claim for service connection, VA and VA contracted examination reports, and statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   

A claim for service connection may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The United States Court for Veteran's Claims (Court) has held that intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

In the present case, the Veteran's claim for service connection for PTSD was received by the RO on April 26, 2012.  A review of the claims file does not reveal that the Veteran filed an application, either formal or informal, for VA compensation benefits for PTSD prior to that date.  The record also contains no evidence of any intent on the part of the Veteran to file a claim for service connection for PTSD before that date.

For his part, the Veteran asserts that he was not told of his PTSD diagnosis in April 2009 when he underwent examinations in association with his claim for service connection for migraine headaches and post-concussive syndrome, but that had he been made aware of that diagnosis, he would have filed the claim earlier.  A review of the record shows that the Veteran submitted for a VA-contracted examination in connection with his migraines and post-concussive syndrome in February 2009, and a VA-contracted psychiatric examination in March 2009.  While those examination reports note that the Veteran suffered from some symptoms that may be associated with PTSD, no actual diagnosis of PTSD is contained in either report.  In the March 2009 report, the Veteran was given a diagnosis of a mood disorder, not otherwise specified.  A review of the entire record does not reveal an actual diagnosis of PTSD until September 2012, when the Veteran was afforded a VA examination following the submission of his formal claim for PTSD.  

Here, even presuming that the Veteran had been given a diagnosis of PTSD in 2009, which he was not, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).  But as mentioned above, the Veteran was not given such a diagnosis until after his filed his service connection claim in 2012, so the argument is void.  The Board notes that the Veteran was given a diagnosis of a mood disorder in March 2009, but to date, the record does not show any intent on the part of the Veteran to file a claim for service connection in association with that separate diagnosis.

Accordingly, because the record contains no evidence of an intent on the part of the Veteran to file a claim for service connection for PTSD prior to April 26, 2012, an earlier effective date cannot be awarded in this matter.  See Brannon, 12 Vet. App. at 35.


ORDER

An effective date prior to April 26, 2012, for the award of service connection for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


